In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                       No. 11-622V
                                   (Not to be published)

*************************
                            *
SUSAN CHESSY,               *
                            *                        Filed: June 3, 2014
                Petitioner, *
                            *                        Decision by Stipulation; Attorneys’
          v.                *                        Fees & Costs
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*************************

Peter Meyers, National Law Center, Washington, DC, for Petitioner

Claudia Gangi, U.S. Dep’t of Justice, Washington, DC, for Respondent

                       ATTORNEYS’ FEES AND COSTS DECISION 1

         On September 28, 2011, Petitioner Susan Chessy filed a petition seeking compensation
under the National Vaccine Injury Compensation Program. On November 26, 2013, the parties
filed a stipulation detailing an amount to be awarded to Petitioner. That same day, a decision was
issued finding the parties’ stipulation to be reasonable and granting Petitioner the award outlined
by the stipulation.


1
  Because this decision contains a reasoned explanation for my action in this case, I will post this
decision on the United States Court of Federal Claims’ website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as
amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C § 300aa-12(d)(4)(B),
however, the parties may object to the published decision’s inclusion of certain kinds of
confidential information. To do so, Vaccine Rule 18(b) permit each party 14 days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, the decision will be available to the
public. Id.
        On June 3, 2014, counsel for both parties filed another joint stipulation, this time
regarding attorneys’ fees and costs. The parties have stipulated that Petitioner’s counsel should
receive a lump sum of $21,628.27 in the form of a check jointly payable to Petitioner and
Petitioner’s counsel. This amount represents a sum to which Respondent does not object. In
accordance with General Order #9, the stipulation also includes a statement that Petitioner
incurred $371.73 in reimbursable costs in pursuit of her claim.

       I approve the requested amount for attorneys’ fees and costs as reasonable. Accordingly,
an award should be made in the form of a check jointly payable to Petitioner and Petitioner’s
counsel, Peter H. Meyers, in the amount of $21,628.27. A separate award should be made in the
form of a check payable only to Petitioner in the amount of $371.73. In the absence of a motion
for review filed pursuant to RCFC Appendix B, the clerk of the court SHALL ENTER
JUDGMENT in accordance with the terms of the parties’ stipulation. 2


       IT IS SO ORDERED.

                                                         /s/ Brian H. Corcoran
                                                            Brian H. Corcoran
                                                            Special Master




2
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing (jointly or
separately) notices renouncing their right to seek review.